                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RONNIE L. FAMOUS,

                       Petitioner,

        v.                                                    Case No. 10-C-707

SUSAN NOVAK,

                       Respondent.


                                     SCREENING ORDER


        Petitioner Ronnie L. Famous filed a petition pursuant to 28 U.S.C. § 2254 on August 17,

2010, asserting that his state court conviction and sentence were imposed in violation of the

Constitution. While his petition is old, his conviction is significantly older. Petitioner was

convicted of four counts of first-degree sexual assault of a child and one count of exposing a child

to harmful materials in Racine County Circuit Court. He was initially sentenced to life without

parole, and on January 21, 2000, he was sentenced to 168 years of confinement. On October 28,

2010, Petitioner filed two amended petitions and a motion for stay and abeyance. After concluding

that Petitioner failed to exhaust his remedies in state court, the court ordered this case stayed and

administratively closed on January 31, 2011, to allow Petitioner to pursue his unexhausted claims.

Petitioner has since appeared to have exhausted his state court remedies, and on December 19, 2018,

the case was transferred to the undersigned. On February 13, 2019, Petitioner filed an amended

petition as well as a brief in support of his amended petition. He has also filed a motion to file

excess pages. Because his brief does not exceed the thirty page limit, the motion will be denied as

moot.
        I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

        If it plainly appears from the face of the petition and any attached exhibits that the
        petitioner is not entitled to relief in the district court, the judge must dismiss the
        petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
        the judge must order the respondent to file an answer, motion, or other response
        within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

        Petitioner asserts two grounds for relief. First, he alleges his post-conviction counsel was

ineffective in failing to argue that trial counsel was ineffective for not calling three alibi witnesses

and in failing to investigate his claim that his trial counsel retaliated against him and misrepresented

that the alibi witnesses refused to testify. Famous’ Wis. Stat. § 974.06 post-conviction motion

contained signed declarations from two witnesses asserting that they planned to testify on Famous’

behalf but were told by Famous’ trial counsel that he would not call them at trial because their

testimony would hurt Famous’ case. Famous contends that he told his post-conviction counsel that

trial counsel retaliated against him for having sought counsel’s discharge at trial. From the face of

the petition, the court cannot conclude that these claims lack merit. Although there is generally no

constitutional right to effective post-conviction counsel during collateral proceedings, see 28 U.S.C.

§ 2254(i), the court questions whether filing a Wis. Stat. § 974.02 post-conviction motion is a

collateral proceeding and therefore outside the scope of § 2254(i). See Huusko v. Jenkins, 556 F.3d

633, 635 (7th Cir. 2009). Accordingly, Petitioner will be allowed to proceed on these ineffective

assistance of post-conviction counsel claims.


                                                   2
       Second, Petitioner claims the state courts violated his Fifth and Sixth Amendment right to

present a defense when they denied his motion to subpoena witnesses for the Machner hearing and

when they failed to address his motion for a continuance to provide the circuit court with the address

of one of the witnesses. At the Machner hearing, for reasons that are not apparent, the circuit court

did not allow Famous to subpoena his purported alibi witnesses and instead made findings based

solely on the testimony of post-conviction counsel and Famous. The court will allow Famous to

proceed on this ground as well.

       Even though the court is unable to conclude that it is plainly apparent that Petitioner is not

entitled to relief, the court notes that the petition may be barred by the statute of limitations under

28 U.S.C. § 2244(d). According to the records of the Wisconsin Court of Appeals and the

Wisconsin Supreme Court, Petitioner was sentenced on December 4, 1998. It appears that large

gaps of time may have elapsed when no motion for State post-conviction or other collateral review

was pending. In any event, because the court cannot conclude from the face of the petition that it

is time-barred, the respondent shall answer the petition.

       IT IS THEREFORE ORDERED that this case is REOPENED.

       IT IS FURTHER ORDERED that Petitioner’s motion to file excess pages (ECF No. 43)

is DENIED AS MOOT.

       IT FURTHER IS ORDERED that within 60 days of the date of this order respondent shall

either file an appropriate motion seeking dismissal or answer the petition, complying with Rule 5

of the Rules Governing § 2254 Cases, and showing cause, if any, why the writ should not issue.

       IT IS FURTHER ORDERED that unless respondent files a dispositive motion in lieu of

an answer the parties shall abide by the following schedule regarding the filing of briefs on the

merits of petitioner’s claims: (1) petitioner shall have 45 days following the filing of respondent’s

                                                  3
answer within which to file his brief in support of his petition; (2) respondent shall have 45 days

following the filing of petitioner’s initial brief within which to file a brief in opposition; and

(3) petitioner shall have 30 days following the filing of respondent’s opposition brief within which

to file a reply brief, if any.

        If respondent files a dispositive motion in lieu of an answer, this briefing schedule will be

suspended and the briefing schedule will instead be as follows: (1) petitioner shall have 30 days

following the filing of respondent’s dispositive motion and supporting initial brief within which to

file a brief in opposition; and (2) respondent shall have 15 days following the filing of petitioner’s

opposition brief within which to file a reply brief, if any.

        Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of or in

opposition to the habeas petition or a dispositive motion filed by respondent must not exceed thirty

pages and reply briefs must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block.

        IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, the

petitioner shall submit all correspondence and case filings to institution staff, who will scan and e-

mail documents to the Court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility.

If the petitioner is no longer incarcerated at a Prisoner E-Filing Program institution, he will be

required to submit all correspondence and legal material to:

                                 Honorable William C. Griesbach
                                 c/o Office of the Clerk
                                 United States District Court
                                 Eastern District of Wisconsin
                                 125 S. Jefferson Street, Suite 102
                                 Green Bay, WI 54301

                                                   4
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Because Petitioner’s filings will be electronically scanned and entered on the docket upon

receipt by the clerk, Petitioner need not mail to counsel for the respondent copies of documents sent

to the Court.

       Pursuant to Rule 4 of the Rules Governing § 2254 Cases, as well as a Memorandum of

Understanding entered into between the Wisconsin Department of Justice and the U.S. District

Clerk of Court for the Eastern District of Wisconsin, copies of the petition and this order have been

sent via a Notice of Electronic Filing1 (NEF) to State of Wisconsin respondent(s) through the

Attorney General for the State of Wisconsin through the Criminal Appeals Unit Director and lead

secretary.2 The Department of Justice will inform the Court within 21 days from the date of the

NEF of the names of the respondents on whose behalf the Department will not accept service of

process, the reason for not accepting service for them, and the last known address of the respondent.

The Department of Justice will provide the pleadings to those respondents on whose behalf they

have agreed to accept service of process.

       Dated this 15th day of February, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court



       1
        Any documents not scanned in CM/ECF will have to be sent by the Clerk to the
Department in hard copy.
       2
         County sheriffs, jail administrators or employees, police officers, county employees or
federal agencies (such as I.C.E.) are not included and paper copies must be served on the
appropriate Corporation Counsel, jail administrator or other such party by the U.S. Marshal’s
Service.

                                                  5
